Surgitek, Inc. v. Powell                                            
















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-044-CV

        SURGITEK, INC., ET AL.,
                                                                              Appellants
        v.

        NANCY POWELL, ET AL,
                                                                              Appellees
 

 From the 249th District Court
Johnson County, Texas
Trial Court # 264-95
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          On April 25, 1997, MEC Subsidiary Corporation (formerly known as Surgitek, Inc.),
Medical Engineering Corporation, and Bristol-Myers Squibb Company (hereafter "the appellants")
filed a motion to dismiss the appeal.  In relevant portion, Rule 59(a) provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as
follows:
(A)  In accordance with an agreement signed by all parties or their
attorneys and filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the
judgment appealed from, with notice to all other parties; provided,
that no other party shall be prevented from seeking any appellate
relief it would otherwise be entitled to.  
Tex. R. App. P. 59(a).
          The appellants have certified that they delivered a copy of the motion to the appellees, who
seek no affirmative relief in this court.
          The motion to dismiss is granted.  The appellants are to bear the court costs of the appeal.

                                                                                 PER CURIAM

Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Dismissed on appellant's motion
Order issued and filed May 14, 1997
Do not publish

yle="text-align: justify">Opinion delivered and filed November 23, 1994
Do not publish